PCIJ_A_15_MinoritySchoolsUpperSilesia_DEU_POL_1928-04-26_JUD_01_ME_02_EN.txt. 56

DISSENTING OPINION BY M. NYHOLM.

The case before the Court comprises two questions: the
question of jurisdiction and the question of the interpretation
of Articles 74 and 131 of the Geneva Convention of May
isth, 1922 (the merits).

It has been dealt with in four parts: (z) has objection to
the jurisdiction taken by Poland been raised too late? (2) has
the objection been abandoned and, arising out of this, has
an agreement been created between the Parties as a result of
which the Court has jurisdiction ? (3) are there other grounds
on which jurisdiction can be based, besides the agreement ?
(4) the merits of the suit.

The judgment rejects the argument to the effect that the
objection has been submitted too late to be considered, on
the ground that Article 38 of the Rules of Court, when it
lays down that an objection to the jurisdiction must be sub-
mitted simultaneously with the Counter-Case, only contem-
plates a case where the Respondent asks a separate judgment
upon the objection.

Moreover, the Rules of Court cannot lay down a rule of
procedure the effect of which would be to determine the
Court’s jurisdiction.. The Court decides whether it has juris-
diction, but it does not lay down its jurisdiction. The rule,
failure to comply with which does not render an objection
null and void, is rather of an administrative nature, and its
meaning is that the Registry will not receive an objection
after the time fixed. It cannot exercise a legal effect for
the simple reason that its wording also covers objections
vatione materi; and, as regards such objections, the immut-
able principle holds go that they are admissible at any stage
of the proceedings.
DISSENTING OPINION BY M. NYHOLM 57

II.

The judgment arrives at the conclusion that the Court has
jurisdiction on the basis of the principle that the jurisdiction
of the Court is determined by the intention of the Parties
(Statute, Article 36); but in the present case this intention
has not been sufficiently definitely expressed. According to
Article 36, the Court’s jurisdiction is based on one of two
foundations only, a treaty or a special agreement. The
present suit has been brought on the basis of a treaty, the
Geneva Convention of May xsth, 1922. But, in point of
fact, the judgment does not find in this treaty the basis of
the Court’s jurisdiction; it resolves the question by saying
that the Parties have established the Court’s jurisdiction by
special ‘‘agreement’’ arrived at between themselves. Neverthe-
less, when the interpretation of an article of a particular
convention is concerned, it would seem natural, in the first
place, to look for the rules governing jurisdiction in the
convention itself, and not at once to have recourse to some
other source, such as the intention of the Parties. In any
case, however, it must be further proved that there exists a
special agreement concluded in due form, that is to say, con-
stituting a definite and precise proof of the intention of the Parties.

It is undeniable that the intention of the Parties, in the

form of a special agreement, may determine the Court’s
jurisdiction.
_ It would, however, seem impossible to dispense with the
formalities which, in accordance with the letter and spirit of
the Statute and Rules, must be complied with in the drawing
up of a special agreement. The judgment would seem to be
wrong when it refers to a precedent in the Mavrommatis
case (Judgment No. 5) and states that the Parties established
the Court’s jurisdiction in regard to a particular point in the
course of the proceedings by means of an agreement between
them, without any other formality.

In the Mavrommatis case an objection to the jurisdiction
was duly argued and overruled. In the course of the subse-
quent hearings on the merits, the Parties took what was in
substance simply a step of procedure, when they asked the
DISSENTING OPINION BY M. NYHOLM 58.

Court also to decide a point which had not previously been
specifically referred to. It was, therefore, rather a question
of a modification or extension of their submissions. No
definite reference seems to have been made to the Court’s
jurisdiction, and the request calling upon the Court to decide
this further point was made without any specific indication
of a jurisdiction which was not provided for beforehand.
No precedent, therefore, for the omission of the formalities
accompanying the submission of a special agreement seems to
exist.

Apart, however, from the question of these formalities, it
is at all events certain that a special agreement implies a
definite intention on the part of the two Parties couched in
express terms.

Is there a definite intention in the present case? In the
first place, concordant declarations by the two Parties are
altogether lacking. Nowhere has Poland stated that she accepted
the Court’s jurisdiction.

‘Has she, however, in effect accepted it? Again the answer
is no. On the contrary, right up to and including her final
submissions (the oral hearing of March 15th, 1928), Poland
expressly maintained her objection to the jurisdiction.

The judgment, which cannot cite, in support of the theory
which it enunciates, either an express declaration or even a
tacit acceptance, simply argues that an agreement has been
created by the fact that Poland has argued the case on the
- merits “without making reservations”. But reservations are
to be found all through the proceedings. Even if, as the
judgment says, Poland filed her Counter-Case with submis-
sions on the merits ‘‘without raising an objection”, the fact
remains that in the subsequent proceedings and as soon as
the attitude of Germany afforded an opportunity, Poland
submitted that the Court had no jurisdiction. At all events,
the proceedings before the Court—both written and oral—
form a single whole. They comprise two phases and they
end with the oral rejoinder, and it is impossible to argue—
as does the judgment—that the fact that Poland began her
presentation of the case by filing a Counter-Case on the merits
constitutes a tacit acceptance. A decisive argument against
this contention exists, moreover, in the fact that in the
DISSENTING OPINION BY M. NYHOLM 59

present case, the objection is an objection vatione materia
which can accordingly be raised at any stage. The judgment
appears, finally, to adopt the standpoint that implicit (not
even tacit) acceptance results from the mere fact that Poland,
at a time when the Court had before it submissions regarding
both the question of jurisdiction and the merits, argued the
merits. It will suffice to observe that such a contention
directly conflicts with the principle of procedure that an objec-
tion may be joined to the merits, from which it follows
that it is possible to argue both the question of jurisdiction
and the merits at the same time.

Tt must, therefore, be regarded as impossible to establish
the existence of a ‘special agreement” between two Parties,
one of which has done nothing but contest the existence of
an agreement.

It should also be added that in this case the Parties were
even unable to conclude an agreement regarding the Court’s
jurisdiction. The Convention, on the basis of which the suit
was brought, was imposed on the Parties by the Conference
of Ambassadors, which, amongst other things, prescribed the
rules respecting jurisdiction. Germany and Poland, therefore,
cannot alter or establish these rules of their own free will.

ITT.

It is impossible, therefore, in this case to base the Court’s
jurisdiction upon an ‘“‘agreement” which does not and cannot
exist.

It is, therefore, necessary, and quite natural, to have recourse to
an interpretation of the Geneva Convention, on which the suit is
based. The judgment only considers it in a somewhat cursory
fashion (see pages 26-27). The observations contained in the
judgment may be supplemented or replaced by a reference to
the Convention which, in point of fact, contains sufficient
data for the decision of the question of jurisdiction.

In consulting this instrument, the following should be noted.
Article 131, the interpretation of which is sought, is found in
Division II of the part of the Convention relating to minor-
ities, namely, Part III, which contains Articles 64 to 158. This

8
DISSENTING OPINION BY M. NYHOLM 60

Part comprises three divisions: the first from Articles 64
to 72, the second from 73 to 146, and to this second Division
is appended a third concerning means of redress (Articles 147
to 158). In referring to the text, which must be consulted in
considering the question of jurisdiction, it may be mentioned that
Division I is merely a reproduction of the Treaty of Minorities
concluded between Poland and the Principal Allied and Asso-
ciated Powers on June 28th, 1919, whilst Division II is the
work of the Commission responsible for drawing up the Con-
vention.

Jurisdictional rules are to be found in Division I in Article 72,
and in Division III in Article 147 and the following articles.
Article 72 gives the Court jurisdiction in regard to the “foregoing”
articles, that is to say, Articles 65 to 72. Article 147 gives
the Council of the League of Nations jurisdiction as regards
the whole of Part III including both Division I and Division II.
A comparison of the foregoing observations with the text
will enable one to understand the interpretation which at
first sight seems indicated and which has found support, namely,
that the Court is competent as faras Article 72 and the Coun-
cil from Articles 73 to 158. And, since Article 131 is in the
part falling within the sphere of the Council, the conclusion
seems to be that the Court has no jurisdiction.

But a study, of the origin of the Convention and the system
adopted by the Commission in drafting it, leads nevertheless
to a different result.

After the conclusion of the Treaty of June 28th, 1910,
relating to the protection of the rights of minorities, the prin-
ciples of this Treaty required development and application in
detail, and the Conference of Ambassadors decided on Octo-
ber 20th, 1921, that, with a view to the practical application
of the principles of the Treaty, the German and Polish Govern-
ments should conclude an agreement in order “‘to put into

force the following provisions:....’’, namely, those contained
in Articles 1, 2, 7, 8, 9 (paragraphs 1 and 2), ro, 1x and 12 of the
Treaty.

. The Commission entrusted with the preparation of the
Convention could choose between two methods: (1) it could
either take as a basis the articles of the Treaty, adding to
each article in the form of appendices the articles required.
DISSENTING OPINION BY M. NYHOLM 61

to expound in detail the principles of the Treaty, or (2) it
could combine the principles with the detailed regulations. It
adopted the latter method. Division II, in fact, which sets
out the principles together with the new detailed regulations,
forms a unity. At the same time, the articles of the Treaty
were reprinted in a sort of preliminary annex or preamble
and were given numbers in the Convention as Articles 65
to 72, The adoption of this method is referred to in the Pre-
amble to Division II which states that the contents of Articles 65
to 72 are only repeated in the present section for the purpose
of giving a general view.

Division IT, therefore, by itself really constitutes the Conven-
tion. The principles of the Treaty of 1019 are inserted in it
and form a complete whole with the detailed rules to be
added by the Commission. .

The first conclusion to be drawn from this is that the
_word “‘foregoing” loses its significance. Of course, the provi-
sion establishing the Court’s jurisdiction for Articles 65 to 72
holds good, but the word “foregoing’ does not create a
barrier depriving the Court of jurisdiction as regards Article 75
and the following articles, that is to say, as regards Divi-
sion II. This Division, which by itself constitutes the Conven-
tion, is subject to the Court’s jurisdiction, not only as regards
the principles set out therein, but also as regards those articles
which develop them and which are merely a detailed applica-
tion of them, and these latter articles cannot be separately
treated, since they form a complete whole together with the
principles. It would be inadmissible to extract certain articles
and give the Court jurisdiction in respect of them alone. An
examination of the articles of Division II shows that every
one of them without exception is connected with one of the
principles of the Treaty, so that no separation of the rules of
jurisdiction is possible. Articles 69 and 131 afford an example
of this. The provisions of Article 69 regarding education, as
set out under the Treaty of Minorities, are very brief. But
in Division II we see what a large number of detailed rules
it has been necessary to elaborate in addition to the main
principle contained in Article 69.

But Division Ii, which is subject to the Court’s jurisdiction,
is also subject to that of the Council.
DISSENTING OPINION BY M. NYHOLM 62

In this connection, however, it is most important to note
that the Council only has jurisdiction in respect of petitions
and requests made by individuals, whereas the Court’s juris-
diction only covers disputes arising between, on the one hand,
either the Polish or German Governments, and, on the other,
any of the Principal Allied and Associated Powers or any
other Power, a Member of the Council of the League of
Nations. The method of allocating jurisdiction adopted by the
Commission in the Convention is suited to practical condi-
tions and is calculated to fulfil this object. The Council’s
jurisdiction is established with a view to the very numerous
disputes arising in connection with the detailed regulations
of the Convention (Division Il). At the moment, more than
700 cases are pending. The Court should not be called on
to deal with them. If nevertheless the jurisdiction of the
Court is recognized in regard to Division II, the reason is that
the Court only hears cases brought by States and that States
are relied upon to exercise their discernment so as not to
bring actions in regard to trifling questions, but only where in
connection with an article regulating matters of detail questions of
legal principle arise or circumstances exist which may involve
important consequences. This is the case in the present suit,
an apparently unimportant point, namely, the construction to
be placed on a declaration entering a child for a school,
having had the effect of temporarily interrupting the educa-
tion of a large number of children.

These considerations clearly show the necessity for action on
the part of States and it would be inadmissible to decline to
take cognizance of such action; this, therefore, affords ground
for maintaining that the Court has jurisdiction in regard to
the articles concerning points of detail in Division II.

IV.

The reply which the judgment gives to the question whether
a declaration under Article 131 is of a subjective or objective
character seems to be drawn up in terms which do not
provide a satisfactory solution of the problem. The judgment
justly recognizes the weight of the specific text according
to which a declaration cannot be either verified or disputed, but
DISSENTING OPINION BY M. NYHOLM 63.

it does not draw the necessary inference. For the operative
part of the judgment admits that the declaration is.
objective in character when it lays down that it must (doit)
relate to what its author considers to be the actual state of
the facts and that there does not exist an unlimited right of
choosing the language of the child with regard to whom the
declaration is made. |

There appears here to be a contradiction in terms. A
declaration which cannot be disputed or verified is entirely
unimpeachable. Such a declaration cannot be limited by rules
of law. The requirement according to which the declaration
must correspond exactly to the facts is only a pious wish
and any limitations as regards its sincerity come solely within
a moral sphere. Since the declaration cannot be examined
and since all objections or disputes in regard to it are excluded,
the declarer is not subject to a legal obligation and the
declaration must be taken as it stands. Consequently, the
maker of the declaration may of his own free will.make a
declaration without considering whether it corresponds to the
actual state of affairs.

Germany, whilst clearly concluding in favour of the right
of the declarer to draw up a declaration freely, has in its
submissions inserted the words ‘‘the parent must declare
according to his own conscience and on his own personal
responsibility”. Since Germany has refused to accept the
objective theory, the idea which these words express must be
that the maker of the declaration may draw up such declaration
as he wishes, true or false, but that, in doing so, he must
from a moral point of view reflect on the substance of what.
his declaration contains. ;

The principle underlying Article 13: is explainable by the
particular state of affairs existing in Upper Silesia; no precise
limits exist either as regards nationality or as regards lan-
guage. Besides the two literary languages: Polish and Ger-
man, dialects are to be found as in all countries, and even a
commonly used dialect differing considerably from the Polish
and German languages. The working class ordinarily and in
domestic life exclusively speaks this dialect which consequently
is the sole means of expression, to the exclusion of German
and Polish, for children up to the time when the latter begin
DISSENTING OPINION BY M. NYHOLM 64

their school studies. Now the declaration only provides for
an option between two languages, the German language and
the Polish language. In these circumstances and in view of
the facts set out above, there are cases in which the declara-
tion, in opting for either German or Polish, cannot correspond
to the actual state of facts. Owing to this situation, it
‘further follows that the examination which the League of
Nations has ordered cannot result in proving that the lan-
guage of the child under such examination is not German.
The child does not know Polish either. He is only acquainted
with the dialect. A request for the entry of a child for a
minority school cannot be, generally speaking, considered as
having as its aim the denationalization of a child in reality
-of Polish nationality. The aim may be different, for example,
‘that the parent, realizing that the child will automatically
learn Polish, the language of the country, wishes for practical
‘reasons to have him instructed in the German language taught
in a minority school. Poland cannot complain of Article 13x
nor endeavour to alter it by interpretation, since, in view of
the reciprocal nature of the Treaty, the same rules hold good
for the German part. It may further be added that the
Polish complaint as regards the application of Article 131
mainly turns against Poland’s own nationals, namely, against
those Poles who send their children to a German school.

As regards adults, the same principle has been applied
(Article 74) for the definition of nationality, race and religion.
It appears to follow that, having regard to the situation in
Upper Silesia, the given solution is based on a rational basis
-according to the conditions prevailing in the country.

It is of interest to add to the above remarks some informa-
tion as to what took place in the Committee in which the
‘Convention was elaborated. At its meeting of February 15th,
1922, it was pointed out on behalf of Germany that the
principle which had been admitted by the draft proposal was
(translation) “that each individual was himself to determine
whether he belonged to a minority”. In order to allow of the
right of choosing being exercised subject to no hindrance or
influence by the authorities, it was expressly provided that
the authorities may not make any verification. That is
absolutely necessary precisely because of the particular situation
DISSENTING OPINION BY M. NYHOLM 65

in Upper Silesia, where the language is not the only criterion
which decides whether an individual belongs to a minority.
And similarly there is very little object in giving a rigid and
objective definition of the idea of “minority” since the lin-
guistic, religious and ethnical divisions cannot be disentangled.
A definition of minorities solely based on the subjective principle
must, for example, allow of an individual counting himself
as one of a minority from a religious point of view; on the
other hand, it should not be impossible for the same individual
to consider himself as belonging to the minority as regards
schools but to the majority in other spheres, for example, as
regards associations. The German Government considers that
its proposals take this particular situation into account.

No objection was made in the course of the meeting
against the above-mentioned principle.

The declaration being thus unimpeachable, it now remains
to consider the problem which in effect is the one in which
the Parties are interested. How far can the declaration be
enquired into? Article 131 prohibits any dispute or verification
by the “‘school authorities’. There is no reason for restricting
the meaning of the words “school authorities’ to the sub-
ordinate authorities of each school. The words ‘‘school author-
ities’ must comprise all the organs of the State which deal
with school matters from the lowest to the highest.

As regards authorities not being specifically school authorities,
one cannot within the meaning of the Convention deduce a
right of examination.

Any enquiry to verity the language implies a hindrance
contrary to the right of free choice.

Nevertheless, it might be objected that the authorities of
a State could, from an administrative point of view, examine,
not whether the declaration is in conformity with the true
state of the facts, but whether there exists in reality a
declaration within the meaning of the article, namely, for
example, whether the person who had made the declaration
had the necessary authority for so doing.
DISSENTING OPINION BY M. NYHOLM 66:

It cannot be denied in this respect that abuses might arise.
That is not contested by Germany. Poland is entitled to:
intervene in such cases, but good faith in the carrying out
of the Convention requires that such special cases should not
’ furnish grounds for general measures contrary to the substance
of Article 131. But there is reason to have recourse to the
good faith of the two States, having regard to the fact that
‘the stipulations of the Convention are reciprocally applicable
both to the Polish part and to the German part, and that
consequently they may, should the occasion arise, be put
into force against one or the other State.

(Signed) D. G. NYHOLM.
